Application by appellant to the Hon. L. Barron Hill, Associate Justice of this court, for a certificate pursuant to section 520 of the Code of Criminal Procedure. On July 7, 1966 this court affirmed a judgment of the Supreme Court, Queens County, rendered April 21, 1965, convicting him of robbery in the second degree and other crimes and imposing sentence. Application granted by Hr. Justice Hill. Certificate herewith made granting appellant permission to appeal to the Court of Appeals and certifying that questions of law are involved which ought to be reviewed by the Court of Appeals.